DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 05/20/2022 has been entered.  Claims 1-20 remain pending in the application.  Claims 11-20 remain withdrawn from consideration. 
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
The previous 35 USC 112 rejections of Claims 1-7 and 10 are withdrawn in light of Applicant’s amendment to Claims 1 and see Remarks, Page 7, lines 1-15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeSalve US 4,285,632, in view of Speer et al. US 4,469,078, as an evidently reference.

With respect to Claim 1, “under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I).  DeSalve discloses a method of priming a lubricant pump (53/45/27, Column 4, lines 45-50), comprising: supplying lubricant 26, via a priming flow path 72, into an interface 67 defined between a first part of a shaft 27 of the pump 53/45/27 and a second part of the shaft 45 coaxially engaged (see Figure 3) with the first part of the shaft 27 to define the pump 53/45/27, the first part of the shaft 27 rotatable about a rotation axis (centerline of 27) relative to the second part of the shaft 45; and supplying lubricant 26 into the interface 67 via a lubrication flow path 71 that is different from the priming flow path 72.  Although, DeSalve discloses most of the limitations of the claim, DeSalve is silent on in an aircraft engine; however as evidenced by Speer et al. it was old and well known in the art to use turbocharges in aircraft engines (Column 4, lines 29-33).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the pump disclosed by DeSalve, in an aircraft engine because as evidenced by Speer et al. it was old and well known to do so.

With respect to Claim 10, as it depends from Claim 1, DeSalve discloses allowing the second part of the shaft 45 to translate (Column 3, lines 37-40) relative to the first part of the shaft 27 along the rotation axis (centerline of 27, see Figure 1).


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over DeSalve, in view of Speer et al. (both mentioned previously), in further view of Hendrickson US Pub. 2018/0223682. 

With respect to Claim 2, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including DeSalve disclosure of suppling lubricant 26 from a source upstream (both flow paths are upstream of 53 see Figure 1) of the pump 53/45/27 to a priming flow path 72 and a lubrication flow path 71 and Speer et al. teaching of an aircraft engine.  The combination of prior art it silent on a first lubricant source, and a second lubricant source, the second lubricant source being different from the first lubricant source.  Hendrickson disclosing a bearing oil supply path (see Figures 3 and 9), specifically teach a first lubricant source 82, and a second lubricant source 86, the second lubricant source being different from the first lubricant source (Paragraph 0033, lines 22-25).  Hendrickson teach the different fluid sources allowed different fluid characteristic to be used (Paragraph 0048, lines 4-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the different sources taught by Hendrickson, in the pump disclosed by DeSalve, to have advantageously allowed different fluid characteristic to be used.  
This simple combination is only adding the different sources as taught by Hendrickson, to the upstream end of the tube disclosed by DeSalve.  

With respect to Claim 3, as it depends from Claim 2, although the combination of prior art teach most of the limitations of the claim, including DeSalve disclosure of suppling lubricant 26 from a source upstream (both flow paths are upstream of 53 see Figure 1) of the pump 53/45/27 to a priming flow path 72 and a lubrication flow path 71  and Speer et al. teaching of an aircraft engine.  The combination of prior art it silent on a pressurizing the first lubricant source to a first pressure, and pressurizing the second lubricant source to a second pressure that is different from the first pressure.  Hendrickson disclosing a bearing oil supply path (see Figures 3 and 9), specifically teaches a first fluid source 82 and a second fluid source 86 wherein the second pressure is different from the first pressure (Paragraph 0033, lines 22-25).  Hendrickson teach the different pressures aided in engine startup (Paragraph 0058, lines 16-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the different pressures taught by Hendrickson, in the pump disclosed by DeSalve, to have advantageously aided in engine startup.

With respect to Claim 4, as it depends from Claim 3, although the combination of prior art teach most of the limitations of the claim, including DeSalve disclosure of suppling lubricant 26 from a source upstream (both flow paths are upstream of 53 see Figure 1) of the pump 53/45/27 to a priming flow path 72 and a lubrication flow path 71 and Speer et al. teaching of an aircraft engine.  The combination of prior art it silent on a supplying lubricant via the priming flow path is executed at a lower flow rate and a higher pressure than the supplying lubricant via the lubrication flow path.  Hendrickson disclosing a bearing oil supply path (see Figures 3 and 9), specifically teach supplying lubricant (92, “lubricant” Paragraph 0035, lines 12-17) via a first flow path 140 is executed at a lower flow rate and a higher pressure (“higher pressure”, Paragraph 0048, lines 5-10, flow rate is a physical property of the pressure and openings) than the supplying lubricant 96 via a second flow path 142.  Hendrickson teach the first fluid having different characteristics aided in engine startup (Paragraph 0058, lines 16-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a lower flow rate and a higher pressure as taught by Hendrickson, in the pump disclosed by DeSalve, to have advantageously aided in engine startup.

With respect to Claim 5, as it depends from Claim 4, DeSalve discloses rotating the first part of the shaft 27 about the rotation axis (centerline of 27, see Figure 1) relative to the second part of the shaft 45.

With respect to Claim 6, DeSalve discloses supplying lubricant 26 via the lubrication flow path 71 includes moving lubricant 26 through a helical feature 53 (“screw formations”, Column 3, lines 52-53) disposed in the interface 67.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over DeSalve, in view of Speer et al. (both mentioned previously), in further view of Hritz 2010/0193294.

With respect to Claim 8, although the combination of prior art teach most of the limitations of the claim, including DeSalve disclosure of supplying lubricant 26 into the interface 67 via a priming flow path 72, and Speer et al. teaching of an aircraft engine, the combination of prior art is silent on suppling lubricant to the interface is started prior to starting the pump.  Hritz disclosing a lubrication system 20, specifically teaches suppling lubricant (“oil”) is started prior to starting a pump 40 (Paragraph 0020, lines 5-9).  Hritz teaches suppling oil prior to startup advantageously prevented partial lubrication (Paragraph 0023, lines 24-25).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have started supplying lubricant prior to starting the pump as taught by Hritz, in the pump disclosed by DeSalve, to have advantageously prevented partial lubrication.
This simple combination is only increasing the pressure in DeSalve’s sump 25 such that the level of fluid in path 72 is at 67 (see fluid levels in Figure 2).
With respect to Claim 9, as it depends from Claim 8, . (Original) The method of claim 8, wherein the starting the pump 53/45/27 includes rotating (Column 4, lines 41-43) the first part of the shaft 27 relative to the second part of the shaft 45 about the rotation axis (centerline of 27) and the method further comprising allowing the second part of the shaft 45 to pivot (the end of 45 adjacent 46 can tilt and move, Column 3, lines 37-40) about the rotation axis (centerline of 27).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 7, the prior art of record, does not disclose or make obvious a method of priming a lubricant pump of an aircraft engine, comprising:

supplying lubricant, via a priming flow path, into an interface defined between a first part of a shaft of the pump and a second part of the shaft coaxially engaged with the first part of the shaft to define the pump, the first part of the shaft rotatable about a rotation axis relative to the second part of the shaft; and supplying lubricant into the interface via a lubrication flow path that is different from the priming flow path; supplying lubricant to the lubrication flow path from a first lubricant source upstream of the pump, and supplying lubricant to the priming flow path from a second lubricant source upstream of the pump, the second lubricant source being different from the first lubricant source; and pressurizing the first lubricant source to a first pressure, and pressurizing the second lubricant source to a second pressure that is different from the first pressure; wherein the supplying lubricant via the priming flow path is executed at a lower flow rate and a higher pressure than the supplying lubricant via the lubrication flow path; and rotating the first part of the shaft about the rotation axis relative to the second part of the shaft; wherein the supplying lubricant via the lubrication flow path includes moving lubricant through a helical feature disposed in the interface; but more specifically,
venting an axial channel of the first part of the shaft through the second part of the shaft.


Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.

In response to Applicant’s remarks, see Page 6, line 3, namely, no claims have been amended, Claim 1 has been amended.  Accordingly this is assumed to be a topographical error and will assume to read --Claim 1 has been amended--.

In response to Applicant’s arguments, see Remarks, Page 6, next to last paragraph, namely “helical” is a structural modifier.  This argument is persuasive and the an interpretation under 112(f) is no longer required.

Applicant’s arguments, see Remarks, Page 7, lines 18 to Page 8, line 5, with respect to Thomas et al. have been considered but are moot because the new ground of rejection does not rely on the Thomas et al. reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Applicant’s arguments, see Remarks, Page 8, lines 6-15, with respect to Hendrickson, have been considered, however Hendrickson is not used to make up for any deficiencies in the primary reference; but rather is used to teach the obviousness of different sources and pressures for separate flow paths.

Applicant’s arguments, see Remarks, Page 8, lines 15-21, with respect to Thomas et al. have been considered but are moot because the new ground of rejection does not rely on the Thomas et al. reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frey et al. US 4,942,944 teach a helical feature in an aircraft lubrication pump (see Figure 1).
Smith US 4,480,970 teaches an aircraft lubricating pump with a priming 27 and a lubrication 22 flow path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/01/2022589

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746